DETAILED ACTION
The communication dated 3/8/2021 has been entered and fully considered.
Claims 1, 4, and 7 were amended. Claims 1-24 are currently pending. Claims 2-4 and 7-24 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 3/8/2021, with respect to claims 1 and 5-6 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1 and 5-6 have been withdrawn.
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that Hattori does not describe nor depict all of the newly-claimed limitations, specifically “wherein the translucent cover is provided with a restriction portion wherein the restriction portion comprises a protruding portion or 
However, another embodiment of Hattori further teaches that a projection (paragraph [0141]; Fig. 49A: part 311), equivalent to the claimed restriction portion wherein projection 311 comprises a clearance portion (paragraph [0141]; Fig. 49A: part 312), equivalent to the claimed protruding portion or a groove portion, clearance portion 312 configured to restrict the intrusion of water droplets into the transmission window (paragraph [0141]; Figs. 49A-49B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover glass taught by one of Hattori’s embodiments with the projection taught by another of Hattori’s embodiments to achieve the predictable result of an optical sensor unit comprising a camera cover comprising a cover glass provided with a projection comprising a clearance portion formed in the cover glass as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
Regarding claims 5-6, Applicant further argues that if claim 1 is allowed, claims 5-6 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 103. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. U.S. Publication 2011/0073142 (henceforth referred to as Hattori).
Hattori teaches an optical sensor unit (paragraph [0064]; Fig. 3: part 1), equivalent to the claimed vehicle imaging device, comprising: a camera cover (paragraph [0088]; Fig. 14A: part 101), equivalent to the claimed outer casing, comprising a casing (paragraph [0088]; Fig. 14A: part 102), equivalent to the claimed housing, having an opening (paragraph [0088]; Figs. 14A-14B) and a cover glass (paragraph [0088]; Fig. 14A: part 103), equivalent to the claimed translucent cover, closing the opening (paragraph [0088]; Figs. 14A-14B); and a camera (paragraph [0088]; Fig. 14B: part 3), equivalent to the claimed camera module, disposed inside 
The current embodiment of Hattori differs from the instant claims in failing to teach that cover glass 103 is provided with a restriction portion wherein the restriction portion comprises a protruding portion or a groove portion formed in cover glass 103, the protruding portion or groove portion configured to restrict the intrusion of water droplets into the transmission window.
However, another embodiment of Hattori further teaches that a projection (paragraph [0141]; Fig. 49A: part 311), equivalent to the claimed restriction portion wherein projection 311 comprises a clearance portion (paragraph [0141]; Fig. 49A: part 312), equivalent to the claimed protruding portion or a groove portion, clearance portion 312 configured to restrict the intrusion of water droplets into the transmission window (paragraph [0141]; Figs. 49A-49B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover glass taught by one of Hattori’s embodiments with the projection taught by another of Hattori’s embodiments to achieve the predictable result of an optical sensor unit comprising a camera cover comprising a cover glass provided with a projection comprising a clearance portion formed in the cover glass as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711